DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Publication No. 2020/0176448) in view Longobardi et al (WO 2018/095931 A2) and Wang et al (US Publication No. 2019/0164966).
Regarding claims 1 and 8, Huang discloses a compact FINFET CMOS structure Fig 1A-18 comprising a region of material in a semiconductor substrate which forms rectifying junctions with both field induced N and P-type semiconductor ¶0015, said compact CMOS structure further comprising at least two FIN channels projecting from electrical contact with said region of material in a semiconductor substrate which forms rectifying junctions with both field induced N and P-type semiconductor Fig 2 ¶0030, said FIN channels being substantially parallel and adjacent to one another Fig 9; said compact FINFET CMOS structure further comprising a gate structure offset with respect to said FIN channels by insulating material Fig 11; said compact FINFET CMOS structure further comprising substantially non-rectifying junctions to said material which forms rectifying junctions with both field induced N and P-type semiconductor Fig 2-3, such that in use a voltage is applied between the substantially non-rectifying junctions  and a voltage is applied to said gate which, when switched between the voltages applied to the substantially non- rectifying of said at least two FIN channels ¶0015, 0032, 0033, causes a voltage to appear at the substantially non-rectifying junction to said region of material which forms rectifying junctions with both field induced N and P-type semiconductor which is inverted, in that when the higher of said voltages applied to the substantially non-rectifying junctions to said distal ends of said at least two FIN channels is applied to said gate¶0015, 0032, 0033, the voltage at the substantially non-rectifying junction to said region of material which forms rectifying junctions with both field induced N and P-type semiconductor is low, and vice-versa¶0015, 0032, 0033. Huang discloses all the limitations except for the arrangement of the contacts and the absence of wells. 
Whereas Longobardi discloses contacts at a distal ends of said at least two FIN channels Fig 14-15.  While Wang discloses a semiconductor substrate not requiring the presence of N and P type wells ¶0014-0015 Fig 23. Huang, Longobardi and Wang are analogous art because they are directed to CMOS structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Huang and Wang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the contact region and the use of alternative process to form an N and p type devices as a matter of design choice and improve connectivity.
Regarding claim 3, Huang discloses in which the gate is a composite of metal and non-metal components ¶0029-0030.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Publication No. 2020/0176448) in view Longobardi et al (WO 2018/095931 A2), Wang et al (US Publication No. 2019/0164966) and in further view of Welch (US Patent No. 6,091,128) .
Regarding claim 2, Huang discloses wherein the at least two channels are silicon ¶0018, 0029, and the region of material which forms rectifying junctions with both field induced N and P-type semiconductor is silicide ¶0029. Huang and Longobardi discloses all the limitations except for the material used for the contacts. Whereas Welch discloses the region of material which forms rectifying junctions with both field induced N and P-type semiconductor is chromium disilicide (Column 16, lines 1-36). Huang and Welch are analogous art because they are directed to CMOS structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Huang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811